Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office Action is in response to the Applicant’s Amendments and Arguments filed on 13 May, 2021. This Action is made FINAL.
Claims 1-20 are pending for examination.  
Regarding the objections to the title, the examiner finds the amendment to the title acceptable.
Regarding the objections to the specification, the examiner finds the amended specification filed 05/13/2021 corrects all objections.
Applicant’s arguments with respect to the rejection of claims 4-6, 8, 9, 11, 12, and 16-18 under 35 U.S.C. §112(b) are persuasive in view of Applicant’s amendments, therefore the rejections are now withdrawn. However, a new grounds of rejection under 35 U.S.C. §112(b) has been introduced through the amendments to claim 9, outlined below. 
Applicant’s arguments with respect to the rejection of claims 1- 20 under 35 U.S.C. §102 and 103 have been fully considered but are unpersuasive, in that Lauffer teaches the amended claim limitation at least in part. 
Specifically, Lauffer teaches determining, by the processing circuitry, whether the first control behavior information corresponds to a predetermined type of control behavior information based on sensor data included in the first control behavior information, the amended portion bolded for emphasis. Lauffer teaches a vehicle 101 that collects data using data collectors 110 (Lauffer, see FIG. 1). Lauffer further teaches the data collectors are vehicle 101 sensors used to collect data on vehicle 101 metrics such as acceleration (Lauffer, see at least Paragraph [0010]), such that the vehicle 101 based on sensor data included in the first control behavior information. 
Applicant’s remaining arguments with respect to the rejection of claims 1- 20 under 35 U.S.C. §102 and 103 have been fully considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are as follows:
Claim 9 recites in the last four lines “the first control behavior information includes an angle value for turning the steering wheel and a variation amplitude of the angle value in the first time period is greater than a variation amplitude in the second time period and the second time period”, where the last underlined portion is an incomplete statement. For the purposes of examination, the examiner will give no weight to this last limitation. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 10-11, 13-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lauffer in view of Li (CN 107031396 A), henceforth known as Li.

Lauffer was first cited in a previous Office Action.
Regarding claim 1, Lauffer teaches:
A vehicle control method, comprising: 
(Lauffer, FIG. 1;
Paragraph [0010]: “FIG. 1 illustrates an example system 100 for determining one or more vehicle operation 101 states, and for operating the vehicle 101…”)

obtaining, by processing circuitry of a vehicle, first control behavior information via a vehicle- mounted sensor system while the vehicle is in an autonomous control mode, the first control behavior information being generated from a first user action performed on the vehicle; 
(Lauffer, FIG. 1: (105); FIG. 3: (305), (315), (320);
Paragraph [0010]: “…The computing device 105 is programmed to receive collected data 115 from one or more data collectors 110, e.g., vehicle 101 sensors, concerning various metrics related to the vehicle 101… the metrics may include a velocity of the vehicle 101, vehicle 101 acceleration and/or deceleration…”
Paragraph [0022]: “...In the shared operation mode, the computing device 105 is programmed so that the vehicle response curve 325 follows the human operator curve 320 until the virtual operator limits 305, 310 are reached, at which point the vehicle 101 follows the virtual operator limits 305, 310. In this example, the human operator curve 320 exceeded the upper limit 305, so the vehicle response curve 325 follows the upper limit 305…”;
Where computing device 105 (processing circuitry) obtains metrics such as acceleration (first control behavior information) from sensors 101 (via a vehicle-mounted sensor system). FIG. 3 further illustrates the acceleration from a human operator 320 (the first control behavior information being generated from a first user action performed on the vehicle) during a shared operation mode (an autonomous control mode))

determining, by the processing circuitry, whether the first control behavior information corresponds to a predetermined type of control behavior information based on sensor data included in the first control behavior information […] that is triggered by an unintended reflex of a user; and 

Paragraph [0010]: “…The computing device 105 is programmed to receive collected data 115 from one or more data collectors 110, e.g., vehicle 101 sensors… examples of such metrics may include measurements of vehicle 101 systems and components (e.g. a steering system, a powertrain system, a brake system, internal sensing, external sensing, etc.)…”;
Paragraph [0022]: “...In the shared operation mode, the computing device 105 is programmed so that the vehicle response curve 325 follows the human operator curve 320 until the virtual operator limits 305, 310 are reached, at which point the vehicle 101 follows the virtual operator limits 305, 310. In this example, the human operator curve 320 exceeded the upper limit 305, so the vehicle response curve 325 follows the upper limit 305…”;
Paragraph [0026]: “…if a sleeping human operator 520 kicks a gas pedal, inputting an increase in a throttle, the computing device 105 will ignore the human operator curve 520 and operate the vehicle subsystems 107 according to the input based on the virtual operator curve 515…”;
Where the  computing device (processing circuitry) determines the human operator curve 320 (the first control behavior information) corresponds to exceeding upper limit 305 (a predetermined type of control behavior information) and in an analogous situation, FIG. 5 illustrates human operator curve 520 exceeding upper limit 505 (the predetermined type of control behavior information) corresponding to a sleeping human operator kicking a gas pedal (a user action type that is triggered by an unintended reflex of a user))

switching, by the processing circuitry, from the autonomous control mode to a manual control mode in response to the first user action when the first control behavior information is not determined as the predetermined type of control behavior information.
(Lauffer, FIG. 4: (405), (420), (425);
Paragraph [0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode… The limited shared operation mode allows the human operator to control certain vehicle subsystems 107 after the vehicle 101 exits the fully autonomous mode…”;
Paragraph [0024]: “…after a period of time when the virtual operator curve 415 and the human operator curve 420 meet, the vehicle response curve 425 follows the human operator curve 420. When the human operator curve 420 exceeds the virtual operator limits 405, 410, however, the vehicle response curve 425 remains within the virtual operator limits 405, 410; in this example, the vehicle response curve 425 tracks the upper limit 405…”;
processing circuitry) initially controls the vehicle using the virtual operator, shown by vehicle response curve 425 following the virtual operator curve 415 (the autonomous control mode). 
After a period of time, the computing device 105 allows the vehicle to be controlled by the human, illustrated in FIG. 4 by the vehicle response curve 425 following the human operator curve 420 (switching from the autonomous control mode to a manual control mode) when the human operator curve 420 (the first control behavior information) is below the upper limit 405, i.e. not above the upper limit 405 (is not determined as the predetermined type of control behavior information). 

Although Lauffer teaches exceeding an upper limit may correspond to a sleeping human operator kicking a gas pedal and determining a predetermined type of control behavior information based on sensor data included in the first control behavior information, as outlined above, Lauffer fails to explicitly teach whether the first control behavior information corresponds to a predetermined type of control behavior information based on sensor data included in the first control behavior information and a threshold of a user action type that is triggered by an unintended reflex of a user, the limitation bolded for emphasis.

However, in the same field of endeavor, Li teaches:
[determining, by the processing circuitry, whether the first control behavior information corresponds to a predetermined type of control behavior information based on sensor data included in the first control behavior information] and a threshold of a user action type [that is triggered by an unintended reflex of a user; and]
(Li, 
Page 1, Abstract, lines 32-38: “….When the mistaken stepping on accelerator pedals is studied, the researchers find that, in any running state of the vehicle, the opening-degree of the accelerator pedal exceeds 90% when the accelerator pedal is mistakenly stepped, so that judging whether or not the accelerator pedal is mistakenly stepped, according to the opening-degree of the accelerator pedal, is feasible. The invention provides a device which can judge whether or not the accelerator is mistakenly stepped according to the accelerator pedal opening-degree…”; 
Page 3, line 24 to Page 4, line 3: “Step 1: The processing module sends an instruction, and the signal synthesis module sends an initial position signal to the vehicle computer (ECU);…
         Step 2: The processing module collects the accelerator pedal position signal of the current acquisition module; 
         Step 3, the processing module judges whether the acquired accelerator pedal position signal is an initial position signal or not, and if it is determined that the position signal of the accelerator pedal is not the initial position signal, returning to step 1;
         step four; the processing module collects the accelerator pedal position signal of the current acquisition module; 
         Step 5: the processing module judges whether the acquired accelerator pedal position signal value is greater than a first threshold value, and if it is determined that the acquired accelerator pedal position signal value is greater than the first threshold value, returning to step 1;”;
Page 4, lines 20-21: “The first threshold may preferably be a throttle pedal position sensor signal value corresponding to ninety percent of the accelerator pedal opening”;
Where the processing module determines whether the operation of the accelerator pedal is a the result of mistakenly stepping on the accelerator pedal ([determining, by the processing circuitry, whether the first control behavior information corresponds to a predetermined type of control behavior information]), based on the throttle pedal position sensor signal value ([based on sensor data included in the first control behavior information]) and a threshold of ninety percent (and a threshold of a user action type), where mistakenly stepping on the accelerator pedal is equivalent to an unintended reflex of a user ([that is triggered by an unintended reflex of a user])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control method of Lauffer with the feature of determining a type of control behavior based on sensor data and a threshold of a user action type of Li because “Compared with the prior art, the accelerator pedal device disclosed by the invention has the beneficial effects that the recognition efficiency of accelerator mistaken stepping is improved…” (Li, Page 4, lines 28-29).

Regarding claim 2, Lauffer and Li teach the method according to claim 1. Lauffer further teaches:
wherein the predetermined type of control behavior information includes at least one of stress-induced control behavior information or involuntary control behavior information.
(Lauffer, FIG. 5: (520);
Paragraph [0026]: “…if a sleeping human operator 520 kicks a gas pedal, inputting an increase in a throttle, the computing device 105 will ignore the human operator curve 520 and operate the vehicle subsystems 107 according to the input based on the virtual operator curve 515…”;
Where the human operator curve 520 exceeding upper limit 505 (the predetermined type of control behavior information) includes a sleeping human operator kicking a gas pedal which is a stress-induced control behavior and also an involuntary control behavior (at least one of stress-induced control behavior information or involuntary control behavior information)).

Regarding claim 4, Lauffer and Li teach the method according to claim 1. Lauffer further teaches: 
the first control behavior information includes an angle value for turning a steering wheel; and 
(Lauffer, FIG. 2: (Acceleration), (220), (225); 
Paragraph [0020]: “… In this example chart 200, the vertical axis represents a parameter that may be controlled by either the human operator or the virtual operator, e.g. speed, acceleration, trajectory, braking, torque, road curvature, wheel angle, etc., and the horizontal axis represents time…”;
Where in FIG. 2 the vertical axis represents acceleration, but is exemplary of other parameters or metrics the computing device 105 tracks such as wheel angle (the first control behavior information includes a value for turning a steering wheel))

the determining includes determining that the first control behavior information is the predetermined type of control behavior information when the angle value is greater than an angle threshold.
(Lauffer, FIG. 4: (405), (420), (425);
Paragraph [0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed, trajectory, etc … The limited shared operation mode allows the human operator to control certain vehicle subsystems 107 after the vehicle 101 exits the fully autonomous mode…”;
Paragraph [0024]: “…after a period of time when the virtual operator curve 415 and the human operator curve 420 meet, the vehicle response curve 425 follows the human operator curve 420. When the human operator curve 420 exceeds the virtual operator limits 405, 410, however, the vehicle response curve 425 remains within the virtual operator limits 405, 410; in this example, the vehicle response curve 425 tracks the upper limit 405…”;
Where in FIG. 4, the vertical axis is acceleration but is representative of other vehicle parameters such as wheel angle as discussed in FIG. 2. The computing device 105 controls the vehicle using the virtual operator by following upper limit 405 (does not allow switching from an autonomous control mode to a manual control mode, i.e. the first control behavior information is the predetermined type of control behavior information) upon determining that the human operator curve 420 (when the angle value) exceeds upper limit 405 (is greater than an angle threshold), where the vertical axis is wheel angle).

Regarding claim 10, Lauffer and Li teach the method according to claim 1. Lauffer further teaches: 
after the switching, the method further comprises: obtaining second control behavior information and vehicle running state information via the vehicle-mounted sensor system when the vehicle is in the manual driving mode, the second control behavior information being generated from a second user action performed on the vehicle; 
(Lauffer, FIG. 4: (405), (420), (425);
Paragraph [0020]: “…In this example chart 200, the vertical axis represents a parameter that may be controlled by either the human operator or the virtual operator, e.g. speed, acceleration, trajectory, braking, torque, road curvature, wheel angle, etc…”;
Paragraph [0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed, trajectory, etc… The limited shared operation mode allows the human operator to control certain vehicle subsystems 107 after the vehicle 101 exits the fully autonomous mode…”;
…after a period of time when the virtual operator curve 415 and the human operator curve 420 meet, the vehicle response curve 425 follows the human operator curve 420.”;
Where in FIG. 4 the computing device 105 allows the vehicle to be controlled by the human, illustrated by the vehicle response curve 425 following the human operator curve 420 (after the switching… when the vehicle is in the manual driving mode).
The vertical axis in FIG. 4 is illustrated as acceleration but represents a plurality of other driving parameters as discussed in FIG. 2, including braking, torque, wheel angle, speed, acceleration, trajectory, etc. The human operator curve 420 is based on the operation by the driver (the second control behavior information being generated from a second user action performed on the vehicle) and the vehicle response curve is based on the actions of the vehicle (vehicle running state information via the vehicle-mounted sensor system))

determining whether the second control behavior information is dangerous behavior information according to the second control behavior information and the vehicle running state information; and 
(Lauffer, FIG. 4: (405), (420), (425);
Paragraph [0022]: “…For example, when the parameter along the vertical axis is vehicle 101 speed, the limits 305, 310 may correspond to the legal speed limit in the current area, the computing device 105 preventing the human operator curve 320 from exceeding the speed limit, but allowing control of the vehicle response curve 325 to remain with the human operator 320 below the speed limit…”;
Paragraph [0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed…”;
Where in FIG. 3, the upper limit 305 corresponds to a legal speed limit when the vertical axis is vehicle speed 101, which is equivalent to upper limit 405, when the vertical axis in FIG. 4 illustrates vehicle speed 101.
In FIG. 4 the computing device 105 determines the human operator curve 420 (the second control behavior information) is unlawful (dangerous behavior information) based on the human operator curve 420 exceeding upper limit 405, representative of a speed limit, and the vehicle response 425 (according to the second control behavior information and the vehicle running state information))

starting an aided control mode when the second control behavior information is determined to be the dangerous behavior information, wherein 
(Lauffer, FIG. 4: (405), (420), (425);
Paragraph [0022]: “…For example, when the parameter along the vertical axis is vehicle 101 speed, the limits 305, 310 may correspond to the legal speed limit in the current area, the computing device 105 preventing the human operator curve 320 from exceeding the speed limit, but allowing control of the vehicle response curve 325 to remain with the human operator 320 below the speed limit…”;
Where in FIG. 4 the computing device 105 determines the human operator curve 420 is unlawful (when the second control behavior information is determined to be the dangerous behavior information) based on the human operator curve 420 exceeding upper limit 405, representative of a speed limit, and controls the vehicle speed to below the upper limit 405 (starting an aided control mode))

the aided control mode is configured to perform aided control to at least one of a brake pedal, an accelerator pedal, and a steering wheel according to the second control behavior information and the vehicle running state information.
(Lauffer, FIG. 4: (405), (420), (425);
Paragraph [0013]: “…When the computing device 105 operates the subsystems 107 as a virtual operator, the computing device 105 ignores input from the human operator with respect to subsystems 107 selected for control by the virtual operator, which provides instructions, e.g., via a vehicle 101 communications bus and/or to electronic control units (ECUs) as are known, to actuate vehicle components, e.g., to apply brakes, change a steering wheel angle, etc. For example, if the human operator attempts to turn a steering wheel during virtual operator steering operation, the computing device 105 may ignore the movement of the steering wheel and steer the vehicle 101 according to its programming”;
Where in FIG. 4, once the human operator curve 420 exceeds upper limit 405, vehicle response 425 is limited to upper limit 405 (the aided control mode) wherein the computing device 105 controls vehicles components such as the brakes (perform aided control to the brake pedal) to keep vehicle speed 101 below upper limit 405 according to human operator curve 420 exceeding upper limit 405 (according to the second control behavior information) and vehicle response curve 425 (vehicle running state information)).

Regarding claim 11, Lauffer and Li teach the method according to claim 10. Lauffer further teaches:
the vehicle running state information includes a speed value of the vehicle, and 
(Lauffer, FIG. 4: (405), (420), (425);
Paragraph [0022]: “…For example, when the parameter along the vertical axis is vehicle 101 speed, the limits 305, 310 may correspond to the legal speed limit in the current area, the computing device 105 preventing the human operator curve 320 from exceeding the speed limit, but allowing control of the vehicle response curve 325 to remain with the human operator 320 below the speed limit…”;
Paragraph [0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed…”;
Where in FIG. 3, the upper limit 305 corresponds to a legal speed limit when the vertical axis is vehicle speed 101, which is equivalent to upper limit 405, when the vertical axis in FIG. 4 illustrates vehicle speed 101 (vehicle running state information includes a speed value of the vehicle))

the determining whether the second control behavior information is the dangerous behavior information includes at least one of 
determining, according to the second control behavior information and the speed value of the vehicle, whether the speed value of the vehicle in a time period is greater than a first speed threshold, and determining that the second control behavior information is the dangerous behavior information when the speed value of the vehicle in the time period is greater than the first speed threshold; or 
determining, according to the second control behavior information and the speed value of the vehicle, whether the speed value of the vehicle in the time period is less than an second speed threshold, and determining that the second control behavior information is the dangerous behavior information when the speed value of the vehicle in the time period is less than the second speed threshold.
(Lauffer, FIG. 4: (405), (420), (425);
Paragraph [0022]: “…For example, when the parameter along the vertical axis is vehicle 101 speed, the limits 305, 310 may correspond to the legal speed limit in the current area, the computing device 105 preventing the human operator curve 320 from exceeding the speed limit, but allowing control of the vehicle response curve 325 to remain with the human operator 320 below the speed limit…”;
Paragraph [0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed…”;
Where in FIG. 3, the upper limit 305 corresponds to a legal speed limit when the vertical axis is vehicle speed 101, which is equivalent to upper limit 405, when the vertical axis in FIG. 4 illustrates vehicle speed 101.
In FIG. 4 the computing device 105 tracks the human operator curve 420 and vehicle speed 101 through vehicle response 425 (determining, according to the second control behavior information and the speed value of the vehicle) and determines when human operator curve 420 and the following vehicle response 425, at a point in time on the horizontal axis (the speed value of the vehicle in a time period), exceed upper limit 405 (is greater than a first speed threshold).
Once the human operator curve 420 exceeds upper limit 405, the operator’s actions are deemed unlawful, i.e. not in compliance with the legal speed limit (determining that the second control behavior information is the dangerous behavior information)). 

Regarding claim 13, the claim limitations recite an apparatus having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Claim 13 recites no additional limitations, as the physical embodiment of the vehicle control apparatus comprising “processing circuitry” is also recited in claim 1.

Regarding claim 14, the claim limitations recite an apparatus having limitations similar to those of claim 2 and therefore is rejected on the same basis, as outlined above.

Regarding claim 16, the claim limitations recite an apparatus having limitations similar to those of claim 4 and therefore is rejected on the same basis, as outlined above. Claim 16 recites no additional limitations, as the physical embodiment of the vehicle control apparatus comprising “processing circuitry” is also recited in claim 1, from which claim 4 depends. 

Regarding claim 20, the claim limitations recite a non-transitory computer readable storage medium storing instructions for execution by a processor having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 20, Lauffer further teaches: 
A non-transitory computer readable storage medium storing instructions which when executed by a processor cause the processor to perform: 
(Lauffer, FIG. 1: (105);
Paragraph [0035]: “Computing devices 105 generally each include instructions executable by one or more computing devices such as those identified above, and for carrying out blocks or steps of processes described above… In general, a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein…”).


Claims 3, 7-9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lauffer and Li as applied to claims 1 and 13 above, and in further view of Yamaoka. 
Yamaoka was first cited in a previous Office Action.
Regarding claim 3, Lauffer and Li teach the method according to claim 1. Lauffer further teaches: 
the first control behavior information includes at least one of a brake pressure value for pressing a brake pedal, an accelerator […] value for pressing an accelerator pedal, or a torsion value of turning a steering wheel; and 
(Lauffer, FIG. 4: (405), (420), (425); FIG. 5: (520);
Paragraph [0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time…”;
Paragraph [0024]: “…the vehicle response curve 425 follows the human operator curve 420…”;
Paragraph [0026]: “…if a sleeping human operator 520 kicks a gas pedal, inputting an increase in a throttle, the computing device 105 will ignore the human operator curve 520 and operate the vehicle subsystems 107 according to the input based on the virtual operator curve 515…”;
Where in FIG. 4 the human operator curve 420 (first control behavior information) includes an operator input to acceleration of the vehicle (includes a second value for pressing an accelerator pedal), which is further illustrated in Paragraph [0026] for FIG. 5 in which the human operator curve 520 is an input to a gas pedal, analogous to human operator curve 420)

the determining includes determining that the first control behavior information is the predetermined type of control behavior information when at least one of 
(Lauffer, FIG. 4: (405), (420), (425);
Paragraph [0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode… The limited shared operation mode allows the human operator to control certain vehicle subsystems 107 after the vehicle 101 exits the fully autonomous mode…”;
Paragraph [0024]: “…after a period of time when the virtual operator curve 415 and the human operator curve 420 meet, the vehicle response curve 425 follows the human operator curve 420. When the human operator curve 420 exceeds the virtual operator limits 405, 410, however, the vehicle response curve 425 remains within the virtual operator limits 405, 410; in this example, the vehicle response curve 425 tracks the upper limit 405…”;
Where in FIG. 4 the computing device 105 controls the vehicle using the virtual operator by following upper limit 405 (does not allow switching from an autonomous control mode to a manual control mode, i.e. the first control behavior information is the predetermined type of control behavior information) upon determining that the human operator curve 420 exceeds upper limit 405)

the brake pressure value is greater than a brake threshold, 
the accelerator […] value is greater than an accelerator threshold, or 
the torsion value is greater than a steering threshold.
(Lauffer, FIG. 4: (405), (420), (425);
Where in FIG. 4 the human operator curve 420 is an acceleration pedal input (the accelerator […] value) which exceeds upper limit 405 (is greater than an accelerator threshold)). 

The combination of Lauffer and Li fails to explicitly teach an accelerator pressure value for pressing an accelerator pedal and the accelerator pressure value is greater than an accelerator threshold. 

However, in the same field of endeavor, Yamaoka teaches:
[…] an accelerator pressure value [for pressing an accelerator pedal…]
(Yamaoka, FIG. 1: (18); 
Paragraph [0028]: “…The accelerator pedal sensor 18 may detect an operation force applied to the accelerator pedal (depressing force applied to the accelerator pedal or the like)…”
Where the accelerator pedal sensor 18 detects an operation force applied to the accelerator pedal (an accelerator pressure value [for pressing an accelerator pedal]))

the accelerator pressure value [is greater than an accelerator threshold…]
(Yamaoka, FIG. 1: (21); FIG. 2: (S11); 
Paragraph [0038]: “…The manual driving switching threshold value is set for… the operation force applied to the accelerator pedal…”;
…When the driving operation value exceeds the manual driving switching threshold value Mth (S11), the control unit 21 switches a drive mode from autonomous driving to manual driving (S13)…”;
Where the control unit 21 (processing circuitry) determines the driving operation value, i.e. the operation force applied to the accelerator pedal (the accelerator pressure value) exceeds threshold value M-th ([is greater than an accelerator threshold])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control method of Lauffer and Li with the feature of sensing a pressure value for an accelerator pedal of Yamaoka so that “…autonomous driving is switched to manual driving due to the driving operation value exceeding the manual driving switching threshold value…” (Yamaoka, Paragraph [0006]) thus providing “…an autonomous driving device that improves the convenience for a driver in regard to the switching between autonomous driving and manual driving” (Yamaoka, Paragraph [0005]).

Regarding claim 7, Lauffer and Li teach the method according to claim 1. Although Lauffer teaches determining that the first control behavior information is the predetermined type of control behavior information as outlined in claim 1, the combination of Lauffer and Li fails to explicitly teach all limitations of claim 7.

However, in the same field of endeavor, Yamaoka  teaches:
[… determining that the first control behavior information is the predetermined type of control behavior information] when at least one of 
the first control behavior information includes a brake pressure value for pressing the brake pedal and a variation amplitude of the brake pressure value in a first time period is greater than a variation amplitude in a second time period and the second time period is after the first time period; or 
the first control behavior information includes a first distance value for pressing the brake pedal and a variation amplitude of the first distance value in the first time period is greater than a variation amplitude in the second time period.
(Yamaoka, FIG. 5: (Mth), (Ath); 
Paragraph [0029]: “…The brake pedal sensor 19 may detect an operation force applied to the brake pedal (depressing force applied to the brake pedal, the pressure of the master cylinder, or the like)…”;
Paragraph [0032]: “…The detection unit 22 detects a driving operation by the driver as a driving operation value. In the embodiment, the driving operation by the driver refers to the operation of the steering wheel, the accelerator pedal, the brake pedal or the like by the driver…”;
Where in FIG. 5 the driving operation value consists of operation of the brake pedal by the driver sensed using brake pedal sensor 19 which detects an operation force applied to the brake pedal (the first control behavior information includes a brake pressure value for pressing the brake pedal).
FIG. 5 further illustrates point Mth at a first time with an amplitude (a brake pressure value for pressing the brake pedal and a variation amplitude of the brake pressure value in a first time period) which is greater than point Ath at a second time with a lower amplitude (a variation amplitude in a second time period) where Ath occurs after Mth (the second time period is after the first time period)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control method of Lauffer and Li with the feature of sensing a pressure value for a brake pedal over time of Yamaoka so that “…autonomous driving is switched to manual driving due to the driving operation value exceeding the manual driving switching threshold value…” (Yamaoka, Paragraph [0006]) thus providing “…an autonomous driving device that improves the convenience for a driver in regard to the switching between autonomous driving and manual driving” (Yamaoka, Paragraph [0005]).

Regarding claim 8, Lauffer and Li teach the method according to claim 1. Although Lauffer teaches determining that the first control behavior information is the predetermined type of control behavior information as outlined in claim 1, the combination of Lauffer and Li fails to explicitly teach all limitations of claim 8.

However, in the same field of endeavor, Yamaoka teaches:
[… determining that the first control behavior information is the predetermined type of control behavior information] when at least one of 
the first control behavior information includes an accelerator pressure value for pressing an accelerator pedal and a variation amplitude of the accelerator pressure value in a first time period is greater than a variation amplitude in a second time period and the second time period is after the first time period; or 
the first control behavior information includes a first distance value for pressing the accelerator pedal and a variation amplitude of the first distance value in the first time period is greater than a variation amplitude in the second time period.
(Yamaoka, FIG. 5: (Mth), (Ath); 
Paragraph [0028]: “…The accelerator pedal sensor 18 may detect an operation force applied to the accelerator pedal (depressing force applied to the accelerator pedal or the like)…”;
Paragraph [0032]: “…The detection unit 22 detects a driving operation by the driver as a driving operation value. In the embodiment, the driving operation by the driver refers to the operation of the steering wheel, the accelerator pedal, the brake pedal or the like by the driver…”;
Where in FIG. 5 the driving operation value consists of operation of the accelerator pedal by the driver sensed using accelerator pedal sensor 18 which detects an operation force applied to the accelerator pedal (the first control behavior information includes an accelerator pressure value for pressing the accelerator pedal).
an accelerator pressure value for pressing the accelerator pedal and a variation amplitude of the accelerator pressure value in a first time period) which is greater than point Ath at a second time with a lower amplitude (a variation amplitude in a second time period) where Ath occurs after Mth (the second time period is after the first time period)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control method of Lauffer and Li with the feature of sensing a pressure value for an accelerator pedal over time of Yamaoka so that “…autonomous driving is switched to manual driving due to the driving operation value exceeding the manual driving switching threshold value…” (Yamaoka, Paragraph [0006]) thus providing “…an autonomous driving device that improves the convenience for a driver in regard to the switching between autonomous driving and manual driving” (Yamaoka, Paragraph [0005]).

Regarding claim 9, Lauffer and Li teach the method according to claim 1. Although Lauffer teaches determining that the first control behavior information is the predetermined type of control behavior information as outlined in claim 1, the combination of Lauffer and Li fails to explicitly teach all limitations of claim 9.

However, in the same field of endeavor, Yamaoka teaches:
[… determining that the first control behavior information is the predetermined type of control behavior information] when at least one of 
the first control behavior information includes a torsion value for turning a steering wheel and a variation amplitude of the torsion value in a first time period is greater than a variation amplitude in a second time period and the second time period is after the first time period; or 
the first control behavior information includes an angle value for turning the steering wheel and a variation amplitude of the angle value in the first time period is greater than a variation amplitude in the second time period and the second time period is after the fifth time period.
(Yamaoka, FIG. 5: (Mth), (Ath); 
Paragraph [0027]: “…the steering torque sensor 17 is provided on the steering shaft of the vehicle, and detects a steering torque that the driver of the vehicle applies to the steering wheel…”;
Paragraph [0032]: “…The detection unit 22 detects a driving operation by the driver as a driving operation value. In the embodiment, the driving operation by the driver refers to the operation of the steering wheel, the accelerator pedal, the brake pedal or the like by the driver…”;
Where in FIG. 5 the driving operation value consists of operation of the steering wheel by the driver sensed using steering torque sensor 17 which detects a steering torque applied to the steering wheel (the first control behavior information includes a torsion value for turning the steering wheel).
FIG. 5 further illustrates point Mth at a first time with an amplitude (a torsion value for turning the steering wheel and a variation amplitude of the torsion value in a first time period) which is greater than point Ath at a second time with a lower amplitude (a variation amplitude in a second time period) where Ath occurs after Mth (the second time period is after the first time period)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control method of Lauffer and Li with the feature of sensing a torsion value for a steering wheel over time of Yamaoka so that “…autonomous driving is switched to manual driving due to the driving operation value exceeding the manual driving switching threshold value…” (Yamaoka, Paragraph [0006]) thus providing “…an autonomous driving device that improves the convenience for a driver in regard to the switching between autonomous driving and manual driving” (Yamaoka, Paragraph [0005]).

Regarding claim 15, the claim limitations recite an apparatus having limitations similar to those of claim 3 and therefore is rejected on the same basis, as outlined above. Claim 15 recites no additional limitations, as the physical embodiment of the vehicle control apparatus comprising “processing circuitry” is also recited in claim 1, from which claim 3 depends. 

Regarding claim 19, the claim limitations recite an apparatus having limitations similar to those of claim 7 and therefore is rejected on the same basis, as outlined above. Claim 19 recites no additional limitations, as the physical embodiment of the vehicle control apparatus comprising “processing circuitry” is also recited in claim 1, from which claim 7 depends. 



Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lauffer and Li as applied to claims 1 and 13, above, and in further view of Westlund. 
Westlund was first cited in a previous Office Action.
Regarding claim 5, Lauffer and Li teach the method according to claim 1. Lauffer further teaches: 
the first control behavior information includes […] an accelerator pedal is pressed; and 
(Lauffer, FIG. 4: (405), (420), (425);
Paragraph [0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time …”;
Paragraph [0024]: “…after a period of time when the virtual operator curve 415 and the human operator curve 420 meet, the vehicle response curve 425 follows the human operator curve 420. When the human operator curve 420 exceeds the virtual operator limits 405, 410, however, the vehicle response curve 425 remains within the virtual operator limits 405, 410; in this example, the vehicle response curve 425 tracks the upper limit 405…”;
the first control behavior information includes […] an accelerator pedal is pressed)) 

the determining includes determining that the first control behavior information is the predetermined type of control behavior information when a difference […] is less than a difference threshold.
(Lauffer, FIG. 4: (405), (420), (425);
Paragraph [0024]: “…after a period of time when the virtual operator curve 415 and the human operator curve 420 meet, the vehicle response curve 425 follows the human operator curve 420. When the human operator curve 420 exceeds the virtual operator limits 405, 410, however, the vehicle response curve 425 remains within the virtual operator limits 405, 410; in this example, the vehicle response curve 425 tracks the upper limit 405…”;
Where in FIG. 4, the computing device 105 controls the vehicle using the virtual operator by following upper limit 405 (does not allow switching from an autonomous control mode to a manual control mode, i.e. the first control behavior information is the predetermined type of control behavior information) upon determining that the human operator curve 420 exceeds upper limit 405 (when a difference […] is less than a difference threshold) where the difference is between human operator curve 420 and upper limit 405). 

The combination of Lauffer and Li fails to explicitly teach a braking time point when the brake pedal is pressed and an acceleration time point when the accelerator pedal is pressed, and a difference between the braking time point and the acceleration time point.

However, in the same field of endeavor, Westlund teaches:
[…] a braking time point when the brake pedal is pressed and an acceleration time point when the accelerator pedal is pressed; and 
(Westlund, FIG. 3: (7), (20); FIG. 5: (7), (15), (17);
The first switch 15 and/or the second switch 17 can be arranged e.g. as a push-button or mechanical switch of any kind…”;
Paragraph [0051]: “The vehicle system 1 also comprises a first determination arrangement 20 for determining if the at least one pedal 7 is depressed. The first determination arrangement 20 can comprise e.g. a sensor or switch of any kind for the determination. For example, a pressure sensor or a electromechanical switch can be used for the determination”;
Paragraph [0058]: “FIG. 5 illustrates a scenario in which the host vehicle is in the autonomous driving mode AD and in which a vehicle operator intends to drive manually instead, i.e. initiate a transition from autonomous driving mode AD to manual driving mode MD. In order to do this he/she need to simultaneously activate the first switch 15 and the second switch 17 and depress a pedal 7…”;
Where FIG. 5 illustrates a first time point for switching first switch 15 (a braking time point) and a second time point for switching second switch 17 (an acceleration time point), wherein first switch 15 and second switch 17 can be arranged as any kind of mechanical switch. 
FIG. 5 further illustrates a time point 7 for pressing a pedal (brake pedal is pressed and accelerator pedal is pressed) where the sensor used for detecting the pressing of a brake pedal and an acceleration pedal is also a switch. 
Therefore, a first time point for switching a first switch 15 equivalently teaches a braking time point at which a brake pedal is pressed and a second time point for switching a second switch 17 equivalently teaches an acceleration time point at which an acceleration pedal is pressed)
[…] a difference between the braking time point and the acceleration time point [… a difference threshold].
(Westlund, FIG. 5; FIG. 6;
Paragraph [0058]: “…An activated switch or activated/depressed pedal is indicated by the boxes in the timelines of FIGS. 5 and 6. In the FIG. 5 embodiment the first switch 15 and the second switch 17 have to be simultaneously activated for at least a threshold amount T of time t. The time running from the moment both the first switch 15 and the second switch 17 are activated is denominated x. Thus, only when x≧T and the vehicle operator has depressed a pedal 7 the transition from the autonomous driving mode AD to the manual driving mode MD is allowed to occur”;
Where the time when both switch 15 and switch 17 are activated is denominated as x, which is a duration defined by a difference between the first time point at which first switch 15 is pressed and the second time point at which second switch 17 is pressed (a difference between the braking time point and the acceleration time point), which is compared to a time difference threshold T ([… a difference threshold])). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control method of Lauffer and Li with the feature of determining a difference in time between pressing a gas pedal and an acceleration pedal of Westlund so that “…the vehicle operator needs to activate the first switch and the second switch simultaneously for at least a threshold amount of time and depress at least one pedal before the transition from the autonomous driving mode can take place” thus “it is even more ensured that he/she is aware of the disablement of the autonomous driving mode” (Westlund, Paragraph [0014]).

Regarding claim 6, Lauffer and Li teach the method according to claim 1. Lauffer further teaches: 
the first control behavior information includes […] when an accelerator pedal is pressed and […] when a steering wheel is turned; and 
(Lauffer, FIG. 2: (acceleration); FIG. 4: (405), (420), (425);
Paragraph [0020]: “FIG. 2 illustrates operation of the vehicle 101 in the manual mode. In this example chart 200, the vertical axis represents a parameter that may be controlled by either the human operator or the virtual operator, e.g. speed, acceleration, trajectory, braking, torque, road curvature, wheel angle, etc…”;
Paragraph [0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed, trajectory, etc…”;
Paragraph [0024]: “…after a period of time when the virtual operator curve 415 and the human operator curve 420 meet, the vehicle response curve 425 follows the human operator curve 420. When the human operator curve 420 exceeds the virtual operator limits 405, 410, however, the vehicle response curve 425 remains within the virtual operator limits 405, 410; in this example, the vehicle response curve 425 tracks the upper limit 405…”;
Where in FIG. 4 the computing device 105 tracks the human operator curve 420 as acceleration input over time (the first control behavior information includes the accelerator pedal is pressed) but also represents other parameters such as wheel angle (the first control behavior information includes the steering wheel is turned) as discussed in FIG. 2) 

the determining includes determining that the first control behavior information is the predetermined type of control behavior information when a difference […] threshold.
(Lauffer, FIG. 4: (405), (420), (425);
Paragraph [0024]: “…after a period of time when the virtual operator curve 415 and the human operator curve 420 meet, the vehicle response curve 425 follows the human operator curve 420. When the human operator curve 420 exceeds the virtual operator limits 405, 410, however, the vehicle response curve 425 remains within the virtual operator limits 405, 410; in this example, the vehicle response curve 425 tracks the upper limit 405…”;
Where in FIG. 4, the computing device 105 controls the vehicle using the virtual operator by following upper limit 405 (does not allow switching from an autonomous control mode to a manual control mode, i.e. the first control behavior information is the predetermined type of control behavior information) upon determining that the human operator curve 420 exceeds upper limit 405 (when a difference is [less than] a threshold) where the difference is between human operator curve 420 and upper limit 405). 

The combination of Lauffer and Li fails to explicitly teach an acceleration time point […] and a steering time point […] and a difference between the acceleration time point and the steering time point is greater than a difference threshold. 

However, in the same field of endeavor, Westlund teaches: 
[…] an acceleration time point [when the accelerator pedal is pressed] and a steering time point [when the steering wheel is turned]; and 
(Westlund, FIG. 3: (7), (20); FIG. 5: (7), (15), (17);
Paragraph [0050]: “The first switch 15 and/or the second switch 17 can be arranged e.g. as a push-button or mechanical switch of any kind…”;
FIG. 5 illustrates a scenario in which the host vehicle is in the autonomous driving mode AD and in which a vehicle operator intends to drive manually instead, i.e. initiate a transition from autonomous driving mode AD to manual driving mode MD. In order to do this he/she need to simultaneously activate the first switch 15 and the second switch 17 and depress a pedal 7…”;
Where FIG. 5 illustrates a first time point for switching first switch 15 (an acceleration time point) and a second time point for switching second switch 17 (a steering time point), wherein first switch 15 and second switch 17 can be arranged as any kind of mechanical switch, i.e. a switch for detecting depression of pedal 7 ([when the accelerator pedal is pressed]))

[…] a difference between the acceleration time point and the steering time point is greater than a difference threshold.
(Westlund, FIG. 5; FIG. 6;
Paragraph [0058]: “…An activated switch or activated/depressed pedal is indicated by the boxes in the timelines of FIGS. 5 and 6. In the FIG. 5 embodiment the first switch 15 and the second switch 17 have to be simultaneously activated for at least a threshold amount T of time t. The time running from the moment both the first switch 15 and the second switch 17 are activated is denominated x. Thus, only when x≧T and the vehicle operator has depressed a pedal 7 the transition from the autonomous driving mode AD to the manual driving mode MD is allowed to occur”;
Where the time when both switch 15 and switch 17 are activated is denominated as x, which is a duration defined by a difference between the first time point at which first switch 15 is pressed and the second time point at which second switch 17 is pressed (a difference between the acceleration time point and the steering time point), which determined to be greater than threshold T (greater than a difference threshold)). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control method of Lauffer and Li with the feature of determining a difference in time points relative to a threshold of Westlund so that “…the vehicle operator needs to activate the first switch and the second switch simultaneously for at least a threshold amount of time and depress at least one pedal before the transition from the autonomous driving mode can take place”  “it is even more ensured that he/she is aware of the disablement of the autonomous driving mode” (Westlund, Paragraph [0014]).

Regarding claim 17, the claim limitations recite an apparatus having limitations similar to those of claim 5 and therefore is rejected on the same basis, as outlined above. Claim 17 recites no additional limitations, as the physical embodiment of the vehicle control apparatus comprising “processing circuitry” is also recited in claim 1, from which claim 5 depends. 

Regarding claim 18, the claim limitations recite an apparatus having limitations similar to those of claim 6 and therefore is rejected on the same basis, as outlined above. Claim 18 recites no additional limitations, as the physical embodiment of the vehicle control apparatus comprising “processing circuitry” is also recited in claim 1, from which claim 6 depends. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lauffer and Li as applied to claim 10, above, and in further view of Fung. 
Fung was first cited in a previous Office Action.
Regarding claim 12, Lauffer and Li teach the method according to claim 10. Lauffer further teaches:
the vehicle running state information includes an […] velocity value of the vehicle, and 
(Lauffer, FIG. 4: (405), (420), (425);
Paragraph [0010]: “…the metrics may include a velocity of the vehicle 101, vehicle 101 acceleration and/or deceleration, data related to vehicle 101 path or steering, etc…”;
Paragraph [0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed, trajectory, etc…”;
the vehicle running state information includes a[…] velocity value of the vehicle))

the determining whether the second control behavior information is the dangerous behavior information includes 
determining, according to the second control behavior information and the […] velocity value of the vehicle, whether the […] velocity value of the vehicle is greater than a[…] velocity threshold in a time period, and 
(Lauffer, FIG. 4: (405), (420), (425);
Paragraph [0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed…”;
In FIG. 4 the vertical axis is acceleration but could include any of a plurality of parameters such as vehicle velocity.
The computing device 105 tracks the human operator curve 420 and the velocity of vehicle 101 through vehicle response 425 (determining, according to the second control behavior information and the […] velocity value of the vehicle) and determines when human operator curve 420 and the following vehicle response 425, at a point in time on the horizontal axis, exceed upper limit 405 (whether the […] velocity value of the vehicle is greater than a[…] velocity threshold in a time period))

determining that the second control behavior information is the dangerous behavior information when the […] velocity value of the vehicle is greater than the […] velocity threshold in the time period.
(Lauffer, FIG. 4: (405), (420), (425);
Paragraph [0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode. The example chart 400 illustrates acceleration over time, but could include any of a plurality of parameters, e.g., vehicle 101 speed…”;
…As shown in FIG. 4… the vehicle response curve 425 follows the human operator curve 420. When the human operator curve 420 exceeds the virtual operator limits 405, 410, however, the vehicle response curve 425 remains within the virtual operator limits 405, 410; in this example, the vehicle response curve 425 tracks the upper limit 405…”;
Once the human operator curve 420 exceeds upper limit 405 (when the […] velocity value of the vehicle is greater than the […] velocity threshold in the time period), the operator’s actions are deemed inappropriate and the computing device 105 maintains the vehicle’s velocity below upper limit 405 (determining that the second control behavior information is the dangerous behavior information)). 

The combination of Lauffer and Li fails to teach the angular velocity value of the vehicle is greater than the angular velocity threshold. 

However, in the same field of endeavor, Fung teaches:
[…] the angular velocity value of the vehicle is greater than the angular velocity threshold […].
(Fung, FIG. 19: (1908); FIG. 155B: (15520), (15522), (15524), (15516);
Paragraph [0426]: “…the vehicle information sensing device 1908 can measure vehicle information directly from the vehicle 1900, such as the… linear and angular vehicle position, velocity and acceleration…”;
Paragraph [1003]: “…The steering information can be analyzed to determine if the vehicle is currently in a maneuver and/or completing a maneuver. For example, a degree of yaw rate, steering angle, and/or lateral G movement can be compared to predetermined thresholds to determine if the vehicle is currently performing a maneuver (e.g., a turn, a sharp curve). Thus, at step 15522, the method includes determining if a maneuver is in progress…”;
Where the vehicle information sensing device 1908 measures vehicle information including angular vehicle velocity (the angular velocity value of the vehicle) and compares the degree of yaw rate (the angular velocity value of the vehicle) to a threshold to determine if the vehicle is performing a maneuver (the angular velocity value of the vehicle is greater than the angular velocity threshold), where the angular velocity/yaw rate of the vehicle would be greater than a threshold when performing a maneuver such as a turn). 

...to determine if the vehicle is currently performing a maneuver (e.g., a turn, a sharp curve)…” and “If the maneuver is complete, the method proceeds to step 15514… Accordingly, the vehicle mode can be modified and/or switch at an appropriate time to ensure a safe and smooth transition” (Fung, Paragraph [1003]). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yopp (PGPub No US 2015/0088358 A1) teaches instructions for at least one vehicle control for autonomous operation of a vehicle. A change in position is detected of at the least one vehicle control. A determination is made whether to modify operation of the vehicle at least in part according to the change in position of the at least one vehicle control. The autonomous operation of the vehicle is modified according to the change in position. Specifically, the change of position and change rate is used in determining whether the driver intended to end autonomous driving. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668